DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3, 12, 13, and 16 have been amended. Claims 19 and 20 have been added. Claim 9 has been cancelled. Claims 1-8 and 10-20 are currently pending. 

Allowable Subject Matter

Claims 1-8 and 10-20 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the known prior art of record taken alone or in combination fails to teach determine, at the diagnosis plug-in device, a write enable condition, according to evolution of bus load level on the at least one diagnosis bus and/or after a certain time elapsed since the Bus Active condition was true, wherein the write enable condition is set to not become true before a listen-only period of time since the Bus Active condition was true, and the listen-only period of time DT1 is predefined and comprises between 1 second and 20 seconds, wherein no request is sent on the Diagnosis bus by the diagnosis plug-in device during the listen-only period of time, wherein the write enable condition becomes true, carry out, at the diagnosis plug-in, firstly a Vehicle Identification Number query request (Q-VIN) and then one or more request/answer services to write requests on the diagnosis bus. 

US 2014/0371977 discloses a vehicle diagnostic device that is plugged into a vehicle and writes data retrieval requests when the detected bus activity is below a threshold, wherein retrieved data is then forwarded to a wireless host mobile device. No mention of wherein the write enable condition is set to not become true before a listen-only period of time since the Bus Active condition was true, and the listen-only period of time DT1 is predefined and comprises between 1 second and 20 seconds, wherein no request is sent on the Diagnosis bus by the diagnosis plug-in device during the listen-only period of time is present.

US 2016/0297398 discloses VIN information retrieval after vehicle ignition and command retrieval based on the retrieved VIN information. No mention of wherein the write enable condition is set to not become true before a listen-only period of time since the Bus Active condition was true, and the listen-only period of time DT1 is predefined and comprises between 1 second and 20 seconds, wherein no request is sent on the Diagnosis bus by the diagnosis plug-in device during the listen-only period of time is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184 


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184